Order entered May 21, 2019




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-19-00523-CV

                    IN RE MICHAEL DEWAYNE RICKETT, Relator

                    Original Proceeding from the Probate Court No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. PR-17-00604-2

                                       ORDER
                       Before Justices Brown, Schenck, and Reichek

      Based on the Court’s opinion of this date, we DENY AS MOOT relator’s petition for

writ of mandamus.


                                                  /s/   ADA BROWN
                                                        JUSTICE